241 F.2d 707
Louie Kyle FALE, by Louie John Sin, his next friend, Appellant,v.Dean G. ACHESON, as Secretary of State, Appellee.
No. 13971.
United States Court of Appeals Ninth Circuit.
February 11, 1957.

Rodney W. Banks, Portland, Or., and Joseph S. Hertogs, San Francisco, Cal., for appellant.
Henry L. Hess, U. S. Atty., Victor E. Harr, Asst. U. S. Atty., Portland, Or., for appellee.
Before DENMAN, Chief Judge, FEE, Circuit Judge, and ROSS, District Judge.
PER CURIAM.


1
Under Rule 18 of this court, 28 U.S. C.A. (formerly Rule 20) appellant's brief in this case was required to be filed not later than December 12, 1953. Appellant has thus far failed to file a brief, and has not secured an extension of time within which to do so. In an affidavit in opposition to the present motion appellant's attorney states that at the time the appeal was taken, cases involving the same questions were pending before this court, and that preparation of appellant's brief was therefore delayed. The names of the cases were not disclosed nor what were the identical issues. In a counter-affidavit filed December 24, 1956, the appellee's attorney disclaims any knowledge of such pending cases. There has been no response from appellant's attorney.


2
Because of appellant's prolonged delay of over three years in violation of the rules of this court without adequate excuse or reason the motion to dismiss the appeal is granted. United States v. Lathrop, 9 Cir., 1952, 199 F.2d 954.